DETAILED ACTION
This action is in response to the claimed listing filed on 05/16/2022.
Examiner’s Statement of Reasons for Allowance
Claims 1, 4-11,  14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a non-transitory processor-readable medium (Claims 1, 4-10), a method (Claims 11, 14-19), and an apparatus (Claim 20), for transferring data from a source complex variable to a target complex variable; the claim invention recites, in part, to include at least features,
 “…transferring the data from the second subset of the source elements in the source
complex variable to the new target elements in the target complex variable based on the
description of the target schema;
analyzing a statement for performing an operation that involves the transferring of
the data; and detecting a new verb in the statement, wherein the new verb is part of a pseudo
language abstraction of a language.” , 

amended and recited in independent claim 1, and similar manner in independent claims 11 and 20. 
Prior arts of record, Ghosh and Bradshaw in analyzing a source code mapping complex schema show how to create and XSL map file from imported source and target schema files, and show XSLT statements built and mapped between source and target schemas, but do not explicitly show detecting a new verb in the statement, and the new verb is part of a pseudo language abstraction of a language, as amended in the claim 1 and similarly in independent claims 11 and 20. 
Searches are performed, accordingly, the features as recited above are not found in the prior arts of record.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
May 25, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191